UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-4034


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JERRELL MARKES BROADIE,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    James R. Spencer, Senior
District Judge. (3:15-cr-00115-JRS-1)


Submitted:   September 21, 2016           Decided:   December 2, 2016


Before NIEMEYER, KING, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Geremy C. Kamens, Federal Public Defender, Patrick L. Bryant,
Appellate Attorney, Elizabeth W. Hanes, Assistant Federal Public
Defender, Alexandria, Virginia, for Appellant.    Dana J. Boente,
United States Attorney, Angela Mastandrea-Miller, Assistant
United States Attorney, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

         Jerell Markes Broadie appeals the 84-month sentence imposed

upon     his    guilty    plea   to    theft      of   firearms    from    a    federally

licensed firearms dealer, 18 U.S.C. § 922(u) (2012).                              Broadie

claims, first, that the district court improperly assigned a

base offense level of 20 under U.S. Sentencing Guidelines Manual

(USSG) § 2K2.1(a)(4)(B)(i)(I)                (2014),     based    upon    its    findings

that     the    offense    involved      a   semiautomatic        weapon   capable     of

accepting a large capacity magazine and that Broadie qualified

as   a    “prohibited      person.”          Second,     Broadie   claims       that   the

district       court     erred   in    applying        the   four-level    enhancement

under USSG § 2K2.1(b)(5) for engaging in firearms trafficking.

         We review a sentence for reasonableness, applying an abuse-

of-discretion standard.               Gall v. United States, 552 U.S. 38, 51

(2007); United States v. Howard, 773 F.3d 519, 527-28 (4th Cir.

2014).         We review the sentencing court’s factual findings for

clear error.           United States v. Flores-Alvarado, 779 F.3d 250,

254 (4th Cir. 2015).              With these standards in mind, we have

reviewed the record before the court and the parties’ briefs and

find no clear error and no abuse of discretion by the district

court in imposing Broadie’s sentence.                        We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                                 AFFIRMED
                                              2